           Case 8:17-ap-01012-MW                     Doc 162 Filed 09/18/19 Entered 09/18/19 11:56:49                                      Desc
                                                      Main Document    Page 1 of 5



     Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No.    FOR COURT USE ONLY
     & Email Address
     Robert J. Feinstein (Admitted Pro Hac Vice)
     Alan J. Kornfeld (CA Bar No. 130063)
     Jeffrey W. Dulberg (CA Bar No. 181200)
     Elissa A. Wagner (CA Bar No. 213589)
     PACHULSKI STANG ZIEHL & JONES LLP
     10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
     Telephone: 310/277-6910 | Facsimile: 310/201-0760
     E-mail: rfeinstein@pszjlaw.com
              akornfeld@pszjlaw.com
              jdulberg@pszjlaw.com
              ewagner@pszjlaw.com
           Individual appearing without an attorney
           Attorney for: Official Committee of Unsecured
     Creditors
                                            UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

     In re:                                                                 CASE NO.: 8:15-bk-15311-MW
     FREEDOM COMMUNICATIONS, INC., a Delaware                               CHAPTER: 11
     corporation, et al.,                                                   ADV NO.: 8:17-ap-01012-MW
                                   Debtor(s)                                Jointly Administered
     OFFICIAL COMMITTEE OF UNSECURED
     CREDITORS OF FREEDOM COMMUNICATIONS,                                   NOTICE OF LODGMENT OF ORDER OR
     INC., et al.,                                                          JUDGMENT IN ADVERSARY PROCEEDING
                                                         Plaintiff(s),      RE: (title of motion1):
     vs.                                                               DEFENDANTS RICHARD J. COVELLI, JTR, LLC, C2
     AARON KUSHNER, etc., et al.                                       ADVISORS, LLC, AND C & C MARKETING LLC’S
                                                                       MOTION FOR SUMMARY JUDGMENT;
                                                         Defendant(s). MEMORANDUM OF POINTS AND AUTHORITIES



    PLEASE TAKE NOTE that the order titled ORDER DENYING MOTION FOR SUMMARY JUDGMENT

    WITHOUT PREJUDICE



    was lodged on (date) September 18, 2019 and is attached. This order relates to the motion which is

    docket no. 133__.




1
    Please abbreviate if title cannot fit into text field.



              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                            Page 1                 F 9021-1.2.ADV.NOTICE.LODGMENT
DOCS_LA:315732.2 29266/002
       Case 8:17-ap-01012-MW                     Doc 162 Filed 09/18/19 Entered 09/18/19 11:56:49                                      Desc
                                                  Main Document    Page 2 of 5




                                                 EXHIBIT A




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                       Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
DOCS_LA:315732.2 29266/002
                                                                   Case 8:17-ap-01012-MW             Doc 162 Filed 09/18/19 Entered 09/18/19 11:56:49       Desc
                                                                                                      Main Document    Page 3 of 5


                                                                   1    Robert J. Feinstein (Admitted Pro Hac Vice)
                                                                        Alan J. Kornfeld (CA Bar No. 130063)
                                                                   2    Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                        Elissa A. Wagner (CA Bar No. 213589)
                                                                   3    PACHULSKI STANG ZIEHL & JONES LLP
                                                                        10100 Santa Monica Blvd., 13th Floor
                                                                   4    Los Angeles, CA 90067
                                                                        Telephone: 310/277-6910
                                                                   5    Facsimile: 310/201-0760
                                                                        Email: rfeinstein@pszjlaw.com
                                                                   6              akornfeld@pszjlaw.com
                                                                                  jdulberg@pszjlaw.com
                                                                   7              ewagner@pszjlaw.com

                                                                   8    Counsel for the Official Committee of Unsecured Creditors

                                                                   9
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                  10
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                              SANTA ANA DIVISION
                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13   In re:                                             Case No.: 8:15-bk-15311-MW
                                           ATTORNEYS AT LAW




                                                                  14   FREEDOM COMMUNICATIONS, INC., a                    Chapter 11
                                                                       Delaware corporation, et al.,
                                                                  15                                                      Adv. No. 8:17-ap-01012-MW
                                                                                                Debtors and
                                                                  16                            Debtors-in-Possession.    Jointly Administered

                                                                  17
                                                                       OFFICIAL COMMITTEE OF UNSECURED                    ORDER DENYING MOTION FOR
                                                                  18   CREDITORS OF FREEDOM                               SUMMARY JUDGMENT WITHOUT
                                                                       COMMUNICATIONS, INC., ET AL., on behalf            PREJUDICE
                                                                  19   of FREEDOM COMMUNICATIONS, INC.,
                                                                       FREEDOM COMMUNICATIONS
                                                                  20   HOLDINGS, INC. and 2100 FREEDOM, INC.,             Date:     September 18, 2019
                                                                                                                          Time:     9:00 a.m.
                                                                  21                            Plaintiff,                Judge:    The Honorable Mark S. Wallace
                                                                                v.                                        Court:    Courtroom 6C
                                                                  22                                                                411 West Fourth Street
                                                                       AARON KUSHNER, ERIC SPITZ, RICHARD                           Santa Ana, CA 92701
                                                                  23   J. COVELLI, TRACI M. CHRISTIAN, LARRY
                                                                       P. CHINN, JTR, LLC, C & C MARKETING
                                                                  24   LLC, C2 ADVISORS, LLC, ETAROS
                                                                       ACTUARIAL SERVICES LLC and
                                                                  25   FINANCIAL INSTITUTION CONSULTING
                                                                       CORPORATION,
                                                                  26
                                                                                                Defendants.
                                                                  27

                                                                  28


                                                                       DOCS_LA:324525.1 29266/002
                                                                   Case 8:17-ap-01012-MW            Doc 162 Filed 09/18/19 Entered 09/18/19 11:56:49                Desc
                                                                                                     Main Document    Page 4 of 5


                                                                   1           This matter having come before the Court on Defendants Richard J. Covelli, JTR, LLC, C2

                                                                   2   Advisors, LLC and C&C Marketing LLC’s Motion for Summary Judgment [Docket No. 133]

                                                                   3   (“Motion”); and the Court having considered the Motion, the Official Committee of Unsecured

                                                                   4   Creditors’ opposition to the Motion [Docket No. 148] (“Opposition”), the reply in support of the

                                                                   5   Motion [Docket No. 155] (“Reply”), the additional materials submitted by the parties in connection

                                                                   6   with the Motion, Opposition and Reply, and the arguments presented by counsel at the hearing on

                                                                   7   the Motion; and after due deliberation it appearing that good cause exists to deny the relief requested

                                                                   8   in the Motion without prejudice,

                                                                   9           IT IS HEREBY ORDERED that:

                                                                  10           1. The Motion is DENIED WITHOUT PREJUDICE under Fed. R. Civ. P. 56(d) for the

                                                                  11                reasons stated in the Court’s tentative ruling on the Motion, which the Court adopts as its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                final ruling on the Motion.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           2. No renewed motion for summary judgment may be filed by Richard J. Covelli, JTR,
                                           ATTORNEYS AT LAW




                                                                  14                LLC, C2 Advisors, LLC and C&C Marketing LLC prior to March 15, 2020.

                                                                  15

                                                                  16

                                                                  17                                                     ####

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           -2-
                                                                       DOCS_LA:324525.1 29266/002
        Case 8:17-ap-01012-MW                    Doc 162 Filed 09/18/19 Entered 09/18/19 11:56:49                                      Desc
                                                  Main Document    Page 5 of 5

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067
A true and correct copy of the foregoing document entitled (specify NOTICE OF LODGMENT OF ORDER IN AN
ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document on
September 18, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:
     Erinn M Contreras econtreras@sheppardmullin.com, nsaucedo@sheppardmullin.com
     Raphael Cung rcung@callahan-law.com, jeggleston@callahan-law.com;deisenbrey@callahan-
        law.com;mmartinez@callahan-law.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Matthew T Furton mfurton@lockelord.com, cpaul@lockelord.com;chicagodocket@lockelord.com
       Alan J Kornfeld akornfeld@pszjlaw.com, mdj@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Marc S Pfeuffer pfeuffer.marc@pbgc.gov, efile@pbgc.gov
       Christopher B Queally cqueally@callahan-law.com, jluirette@callahan-law.com
       James M Sabovich jsabovich@callahan-law.com, ksalour@callahan-law.com;jkirwin@callahan-law.com;rcung@callahan-
        law.com;bmccormack@callahan-law.com;erichards@callahan-law.com;SRobinson@callahan-law.com
       George E Schulman GSchulman@DGDK.Com, danninggill@gmail.com;gschulman@ecf.inforuptcy.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Elissa A Wagner ewagner@pszjlaw.com
       Brandon J Witkow bw@witkowlaw.com, tg@witkowlaw.com
                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                          , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) September 18, 2019, I
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
 Via Federal Express
 The Honorable Mark S Wallace
 United States Bankruptcy Court
 Central District of California
 Ronald Reagan Federal Building and Courthouse
 411 West Fourth Street, Suite 6135
 Santa Ana, CA 92701-4593
                                                                                          Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  September 18, 2019           Melisa DesJardien                                               /s/ Melisa DesJardien
  Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                       Page 3                  F 9021-1.2.ADV.NOTICE.LODGMENT
DOCS_LA:315732.2 29266/002
